DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 09/24/2021.
Claims 8, 10, 11, 21-30 and 32-37 are amended.
Claims 1-7, 9 and 12-20 are cancelled. 
Claims 8, 10, 11 and 21-37 are pending.
Claims 8, 10, 11 and 21-37 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive. 
Note: The trajectory of prosecution had, prior to this most recent amendment, fortified the application towards allowance. The 101 rejection was removed and there was a single 112 rejection left to address. Applicant’s current prosecution strategy is unclear. Applicant’s amendments (09/24/2021) has not only complicated the record, but created new issues and extended the prosecution of the case. There is a shift in invention in claims 32 and 36.  This case was reviewed by the art unit QAS.
103
Applicant argues the prior art does not teach the second mobile computing apparatus used for authorizing the payment. Examiner disagrees. 
First, Banks contains multiple embodiments and uses of the end stations. Applicant points to an optional embodiment of Banks but does not mention that most of Banks’s embodiments require the use of multiple mobile devices. 
Secondly, Banks discloses the second mobile computing apparatus stating “this interaction can be either continued via websites on a first end station 203 upon which the customer selected and confirmed the products for purchase, or via a second end station 203 in the form of a mobile device of the customer... In the case where the transaction code was displayed to the user at the payment options selection web page, and this web page is still active, the customer may simply copy and paste the transaction code from the payment options selection web page… end stations 203 are hand-held wireless devices that can display information to, and receive input from, a user via a touch screen GUI, such as smart phones or tablet computers. In particular, the end stations 203 execute local application software to perform user interface functionalities … and stations 203 may be used to deliver similar functionality, and these may be provided as off-the-shelf devices such as mobile phones, PDAs, laptops, tablet computers or the like, or as custom-designed devices…  At this time the payment service provider will typically also display the transaction code and payment details to the customer, and may also optionally display other information regarding the payment request parameters, for the customer's benefit… At step 531, the payment service provider displays the transaction code and payment details to the customer, … The customer accesses the mobile device at step 534, and inputs authentication information, such as a personal identification number (PIN) or the like, into the mobile device using application software, such as a smartphone application, provided by the payment service provider…. the customer has entered billing or shipping address information on the merchant website, and this information is passed on to the payment service provider, then this may be sufficient to allow the payment to proceed using the mobile device…. The customer uses the second customer end station 203.4 to select an account for the payment, enter authentication information, and authorise the payment, and the relevant information is provided to the payment processing station 201 at 1111, to allow the payment to proceed. ” (¶ 365, 367, 388, 393, 404, 409, 420, 490, 518)
The customer uses two devices for the transaction, the first end station and then chooses the second end station, a mobile device for payment. 
Cox teaches webpage that runs a script requesting a mobile banking application be launched (pg. 2)
Cox- “the merchant's site responds by sending an http redirect to the user's device 205, prompting the launch of one of the banking apps 207 stored on the device. The redirect is interpreted by an app chooser" 209 installed in the user's device 205, which in turn launches one of the banking apps 207; the chosen app may then be used to complete the transfer of funds to the merchant's account,… Once the server has received the user's response to the out of band confirmation request, the server encrypts the identifier to generate a token (Step S1008), which is then forwarded to the user device (Step S1009). On receipt of the token (Step SlOb), the user device browser stores the token in cross domain storage” (Pg 2, 12, 13)
The combination of Banks and Cox teach the claim limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 32 recites “a computer system for facilitating a transaction between a payer and a payee, the computer system comprising: 5PATENTVOCA008-UTIL-PCT a memory device storing data associated with the transaction, and computer- executable instructions; and a processor configured to execute the computer-executable instructions to: …cause ” and claim 36 recites “A non-transitory computer-readable medium having computer-executable instructions embodied thereon for facilitating a transaction between a payer and a payee using a push payment initiated by the payer using a web browser on a first computing apparatus of a payer to make a purchase and to select payment using a tokenized payment transaction scheme, wherein, upon execution by at least one processor, the computer-executable instructions cause the at least one processor to:… cause”. “If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. ” MPEP 2161.01. Claims 33, 34 and 35 recite the same language. The Disclosure does not disclose the system with a processor that somehow “causes” several apparatus to perform specific functions. The disclosure does not contain such an algorithm of instructions capable of enacting such functions. There is a lack of written description for the claimed limitations. Dependent claims 33-35 and 37 are rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 11 and 21-37 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8, 32 and 36 recite “the  second mobile computing apparatus displaying the payment information for authorization by the payer, receiving the authorization of the payment from the payer on the second mobile computing apparatus, and the second mobile computing apparatus sending a request to the computing apparatus of the financial institution to make the payment,  the request including the payment identification…computing apparatus of the payment agent receiving the request to make the payment”, claim 32 recites “cause the second mobile computing apparatus to send a request to the computing apparatus of the financial institution to make the payment, the request including the payment identification code; cause the computing apparatus of the payment agent to receive the request”, and claim 36 recites “receive the authorization of the payment from the paver on the second mobile computing apparatus, and sending a request to make the payment,  the request including the payment identification code, to the computing apparatus of the financial institution; cause the computing apparatus of the payment agent to  receive the request”. The claims are unclear and indefinite. The limitation recites the second mobile computing apparatus sending a request to the computing apparatus of the financial institution, but the computing apparatus of the payment agent receives the request. The claim is unclear as to whether there is a typo or the payment agent intercepts the request that was not intended for it. The claims are unclear and indefinite. Dependent claims 10, 11, 21-31, 33-35 and 37 are rejected. 
Claim 21 recites “in response to the  second mobile computing apparatus displaying the payment information for authorization by the payer, logging into the application on the second mobile computing apparatus and the application causing the second mobile computing apparatus to send the payment identification code.” The claim is unclear and indefinite. Independent claim 8 recites several possible entities performing the claim limitations. Claim 21 recites logging and “causing” a function to occur in a device. Similarly, claim 25 recites “directing the computing apparatus of the financial institution to send the payment identification code”. The claim is unclear and indefinite as to the entity performing the claimed step.
Claim 32 recites “a computer system for facilitating a transaction between a payer and a payee, the computer system comprising: 5PATENTVOCA008-UTIL-PCT a memory device storing data associated with the transaction, and computer- executable instructions; and a processor configured to execute the computer-executable instructions to: ” and claim 36 recites “A non-transitory computer-readable medium having computer-executable instructions embodied thereon for facilitating a transaction between a payer and a payee using a push payment initiated by the payer using a web browser on a first computing apparatus of a payer to make a purchase and to select payment using a tokenized payment transaction scheme, wherein, upon execution by at least one processor, the computer-executable instructions cause the at least one processor to:”. The limitations describe the processor or “the computer-executable instructions cause the at least one processor to” cause  an apparatus to perform a specific limitation. The single processor of a computing system or one with instructions is claimed to possess the ability to “cause” multiple and remote devices to performed computing functions. “Accordingly, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. ” MPEP 2181. Claims 33, 34 and 35 recite the same language.  The disclosure does not disclose the algorithm for a processor or “the computer-executable instructions cause the at least one processor to” cause  an apparatus to perform the specific claimed limitations. Dependent claims 33-35 and 37 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 11 and 21-37 are rejected under 35 U.S.C. 103 as being unpatentable over Banks et al. (2015/0066765) (“Banks”), and further in view of Cox et al. (GB2523101) (“Cox”).
Regarding claims 8, 32, 36, Banks discloses the payer using a web browser on a first computing apparatus of the paver to make a purchase and to select payment using a tokenized payment transaction scheme (Abstract; Figure 5; ¶ 226, 348, 374, 377, 445-458);
Claim Interpretation – According to the disclosure the entities listed are related as described in (¶ 70, 71), “In this embodiment, the payer is a consumer 10 who wishes to purchase goods or services from a merchant 20 who corresponds to a payee. The consumer 10 has an associated bank 30 or other financial institution that arranges for payments to be made by the consumer 10, and the merchant 20 has an associated distributor 40 who accepts payments on behalf of the merchant 20. The distributor 40 may be a financial institution such as a bank, or may have an association with a financial institution such as a bank that handles accounts on behalf of the distributor. There is also a payment agent 50 that acts as the trusted third party between the consumer 10 and the merchant 20….  The consumer 10 communicates with his or her bank 30, the bank 30 communicates with the payment agent 50, the payment agent 50 communicates with the distributor 40, and the distributor 40 communicates with the merchant 20. The consumer 10 and merchant 20 may also communicate directly with each other, for example when the consumer 10 is shopping on the merchant's website. The consumer's bank 30 may also communicate with the distributor 40 to make a requested payment.”
Banks - a) receiving, from a payer using the payer station to access a payee website hosted by the payee station, a selection of products for purchase… where the customer uses their end station 203 to access the merchant website. As per typical online purchasing procedures, the customer interacts with the merchant website to select one or more products for purchase at step 501. When the customer's selection is complete, the customer proceeds, at step 502, to the merchant website's “checkout” page (or equivalent) to finalise the purchase… Although the merchant may provide the customer with conventional payment method options, at least option presented to the customer will correspond to performing the payment using a payment service provider operating a payment processing station, in accordance with the present method… It will also be appreciated that the above method allows the payment transaction processing to be facilitated completely by an independent third party, namely the payment service provider, without the need for the payee to receive personal account details or the like from the payer.  (¶ 226, 348, 374, 377)

a computing apparatus of a distributor sending a request for a payment identification code to a computing apparatus of a payment agent, wherein the distributor is associated with the payee for collecting payments due to the payee, and wherein the request for a payment identification code comprises payment information identifying the payee, and an amount to be paid (Figure 1, 5; ¶ 379-381, 432-440, 602-606); 
Banks - the merchant website generates a payment request and transfers this to the payment service provider. The payment request will generally include details of the payment to be made by the customer, sufficient to allow the payment service provider to facilitate the subsequent payment… the payment request may include one or more of a range of payment request parameters, which will generally involve at least some information which will be used to generate the payment details. The amount of funds to be paid will generally be required… The payment request parameters may also include identification of the merchant's account into which payment is to be made. (¶ 379-381)

the computing apparatus of the payment agent generating a payment identification code to be associated with the payment information that is unique thereby allowing the payment to be unambiguously identified, storing the payment identification code with the payment information, and providing the payment identification code to the computing apparatus of the distributor (Figure 5; ¶ 384-387); 
Claim Interpretation- “thereby allowing the payment to be unambiguously identified” recites result language. 
Banks- upon receipt of the payment request, the payment service provider uses the payment request to generate a transaction code and payment details for the purchase at step 508. The transaction code is used throughout the subsequent steps of the payment method as a reference for the payment and may also be used to provide a receipt number once the payment has been made successfully.  (¶ 384)

the computing apparatus of the distributor executing checkout on a second mobile computing apparatus of the payer for user authorization of the payment, wherein the second mobile computing apparatus is a different device from the first computing apparatus (Figure 1, 5; ¶ 363-370, 404, 409); 
Banks - Accordingly, it will be appreciated that the end stations 203 may be formed from any suitable processing system, such as a suitably programmed PC, Internet terminal, lap-top, hand-held PC, mobile phone, or other communications device, which is typically operating applications software….  The web page may be presented in a new window or tab in a web browser of the end station 203 being operated by the customer, or may be presented by a redirection from the merchant web page in the same window/tab… it is generally assumed that the customer wishes to instead make the payment by interacting directly with the payment service provider. This interaction can be either continued via websites on a first end station 203 upon which the customer selected and confirmed the products for purchase, or via a second end station 203 in the form of a mobile device of the customer… The customer accesses the mobile device at step 534, and inputs authentication information, such as a personal identification number (PIN) or the like, into the mobile device using application software, such as a smartphone application, provided by the payment service provider.  (¶ 363, 365, 404, 409)

the computing apparatus of the distributor providing the payer with the payment identification cod
Banks - The payment service provider then displays a new web page to the customer …  At this time the payment service provider will typically also display the transaction code and payment details to the customer, … The web page may be presented in a new window or tab in a web browser of the end station 203 being operated by the customer, or may be presented by a redirection from the merchant web page in the same window/tab… As such the involvement of the payment gateway in a payment process may be limited to simply providing a familiar customer interface for initiating the generation of a payment request and providing a received transaction code to the customer,  (¶ 388, 605)VOCA008-UTIL-PCT 


the  first computing apparatus displaying the payment identification code; the  second mobile computing apparatus receiving the payment identification code and, (Figure 5; ¶ 363-367, 388, 393, 404-409, 420-431, 514-523); 
Banks - this interaction can be either continued via websites on a first end station 203 upon which the customer selected and confirmed the products for purchase, or via a second end station 203 in the form of a mobile device of the customer... In the case where the transaction code was displayed to the user at the payment options selection web page, and this web page is still active, the customer may simply copy and paste the transaction code from the payment options selection web page… end stations 203 are hand-held wireless devices that can display information to, and receive input from, a user via a touch screen GUI, such as smart phones or tablet computers. In particular, the end stations 203 execute local application software to perform user interface functionalities … and stations 203 may be used to deliver similar functionality, and these may be provided as off-the-shelf devices such as mobile phones, PDAs, laptops, tablet computers or the like, or as custom-designed devices…  At this time the payment service provider will typically also display the transaction code and payment details to the customer, and may also optionally display other information regarding the payment request parameters, for the customer's benefit… At step 531, the payment service provider displays the transaction code and payment details to the customer,  (¶ 365, 367, 388, 393, 404)


upon authorization of the payer, the second mobile computing apparatus sending the payment identification code to a computing apparatus of a financial institution associated with the payer for making payments from the payer, wherein the2 computing apparatus of the financial institution is configured to send the payment identification code to the computing apparatus of the payment agent to retrieve the payment information associated with the payment identification code and send to the payment information to the second mobile computing apparatus (Figure 5; ¶ 388, 394-396, 408, 417-425, 510, 602-606); 
Banks - the transaction code may be supplied to the financial institution, by the payment service provider, as a background process. Accordingly, the financial institution may already have the transaction code in its possession when the customer logs in to the financial institution website. , the payment service provider is responsible for authenticating the customer's identity…after the financial institution has received the transaction code, the financial institutions will then typically request other payment details from the payment service provider as shown in step 517, using the transaction code as a reference. This may involve the financial institution issuing a query to the payment service provider for the provision of particular, payment details associated with the transaction code… The payment service provider then responds at step 518 by supplying, to the financial institution, the requested payment details associated with the transaction code. The financial institution can then display at least some of the payment details to the customer via the financial institution's website, along with a prompt for confirmation of the payment based on the payment information.  (¶ 394-396, 408)

the  second mobile computing apparatus displaying the payment information for authorization by the payer, receiving the authorization of the payment from the payer on the second mobile computing apparatus, and the second mobile computing apparatus sending a request to the computing apparatus of the financial institution to make the payment,  the request including the payment identification (Figure 5; ¶ 397, 398, 470-481, 510, 590); 
Banks - the customer selects an account for the payment and authorises the payment in accordance with the payment details, using the financial institution's website… Once confirmation has been received, the financial institution supplies details of the customer's selected account to the payment service provider at step 520…. The supply of account details will effectively provide the payment service provider with confirmation to proceed with the transaction, and thus at step 521, the payment service provider will initiate a transfer of funds from the customer's account to the merchant's account. As discussed above, this transfer may be suitably performed by providing account details and payment details to an electronic funds transfer switch,… At step 1702 the payer financial institution then receives the transaction code and authentication information from the payer station, such as through the payer financial institution's application software or web interface accessed by the payer station. (¶ 397, 398, 590)

the computing apparatus of the payment agent receiving the request to make the payment (Figure 5; ¶ 397, 398, 463-467, 470-480, 569); 
Banks - the customer selects an account for the payment and authorises the payment in accordance with the payment details, using the financial institution's website… Once confirmation has been received, the financial institution supplies details of the customer's selected account to the payment service provider at step 520…. The supply of account details will effectively provide the payment service provider with confirmation to proceed with the transaction, and thus at step 521, the payment service provider will initiate a transfer of funds from the customer's account to the merchant's account. As discussed above, this transfer may be suitably performed by providing account details and payment details to an electronic funds transfer switch, (¶ 397, 398)

incident to the computing apparatus of the financial institution receiving the payment identification code, the financial institution initiating the push payment for the amount to be paid from the 
Banks -  In short, the financial institution receives the payment request, provides the payment request to the payment service provider and optionally receives the transaction code generated by the payment service provider and provides the transaction code to the payee…  the actual transfer of funds may be facilitated by having the payment service provider supply account details for the payee to the payer financial institution, and then having the payer financial institution cause the required funds to be transferred, from a selected account held by the payer with the payer financial institution, to the payee's account using the received account details. (¶ 566, 573)
 
Banks does not disclose a webpage that runs a script causing a mobile banking application to be launched, generating a link token that includes contact details of the second mobile computing apparatus, and sending the link token to the computing apparatus of the distributor, wherein the  computing apparatus of the distributor is configured for providing the link token to the web browser on the  first computing apparatus; the  first computing apparatus storing the link token in association with the web browser. 

Cox teaches a webpage that runs a script causing a mobile banking application to be launched (pg. 2)
Cox- the merchant's site responds by sending an http redirect to the user's device 205, prompting the launch of one of the banking apps 207 stored on the device. The redirect is interpreted by an app chooser" 209 installed in the user's device 205, which in turn launches one of the banking apps 207; the chosen app may then be used to complete the transfer of funds to the merchant's account, (Pg 2)

generating a link token that includes contact details of the second mobile computing apparatus, and sending the link token to the computing apparatus of the distributor, wherein the  computing apparatus of the distributor is configured for providing the link token to the web browser on the  first computing apparatus (Figure 10-13; pg 11-14);
Cox- Next, the browser interrogates the cross-domain local storage location to retrieve the server token for sending to the server together with a request to provide a list of payment providers… Once the server has received the user's response to the out of band confirmation request, the server encrypts the identifier to generate a token (Step S1008), which is then forwarded to the user device (Step S1009). On receipt of the token (Step SlOb), the user device browser stores the token in cross domain storage… On processing the transaction, the asset manager sends respective confirmation messages to the server and to the app (Step S1113). The server in turn forwards confirmation to the user's browser (Step S1114). (pg 12, 13)

the  first computing apparatus storing the link token in association with the web browser; and (Figure 10-13; pg. 11- 14);
Cox- Next, the browser interrogates the cross-domain local storage location to retrieve the server token for sending to the server together with a request to provide a list of payment providers… Once the server has received the user's response to the out of band confirmation request, the server encrypts the identifier to generate a token (Step S1008), which is then forwarded to the user device (Step S1009). On receipt of the token (Step SlOb), the user device browser stores the token in cross domain storage, (pg 12, 13)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Banks (¶ 1-4), which teaches “performing a payment between a payer and a payee … via the internet” and Cox (pg 12), which teaches, “the designated communication device on which the app is installed and first communication device on which the browser is installed are depicted as separate columns; this is to illustrate that the browser and app can be, but need not be, installed on the same individual device” in order to provide further protection for user’s personal information during online transactions (Cox; pg 3).
 Regarding claim 10, Banks discloses the second mobile computing apparatus displaying a request to link the web browser of the first computing apparatus to the second mobile computing apparatus; and upon receiving the authorization of the paver and an approval of the linking of the web browser of the first computing apparatus to the second mobile computing apparatus, the second mobile computing apparatus sending the request to the computing apparatus of the financial institution to make the payment and link the web browser to the second mobile computing apparatus, the request including the payment identification code (¶ 507-513).  
Regarding claim 11, Cox teaches wherein the web browser retrieves the stored link token during a subsequent transaction and identifies the contact details of the second mobile computing apparatus and provides the contact details to the computing apparatus of the payment agent allowing the computing apparatus of the payment agent to communicate directly with the second mobile computing devic
Regarding claim 21, Banks discloses in response to the  second mobile computing apparatus displaying the payment information for authorization by the payer, logging into the application on the second mobile computing apparatus and the application causing the second mobile computing apparatus to send the payment identification code to the computing apparatus of the financial institution (¶ 365, 404, 504, 590).  
Regarding claim 22, Banks discloses sending, from the computing apparatus of the financial institution, the payment identification code to the computing apparatus of the payment agent (¶ 394-396, 408).
Regarding claims 23 and 34, Banks discloses sending a notification from the computing apparatus of the payment agent to the second mobile computing apparatus, the notification comprising the payment information (¶ 423, 424, 437).  
Regarding claim 24 and 35, Banks discloses displaying a prompt that the payment has been requested on the second mobile computing apparatus, wherein the prompt includes the payment information (¶ 423, 424, 445, 446).  
Regarding claim 25, Banks discloses directing the computing apparatus of the financial institution to send the payment identification code to the computing apparatus of the payment agent 4 in response to the 
Regarding claims 26 and 37, Banks discloses wherein the second mobile computing apparatus is a smart phone or a tablet(¶ 363-367, 404).  
Regarding claim 27, Banks discloses receiving the payment information and the payment identification code at the  second mobile computing apparatus (Figure 5; ¶ 388, 417-425, 602-606).  
Regarding claim 28, Banks discloses using the payment identification code to retrieve the previously stored payment information associated with the payment identification code; and sending the payment information associated with the payment identification code to the computing apparatus of the financial institution to arrange the payment from the payer to the payee (Figure 5; ¶ 388, 394-396, 408, 417-425, 510, 566, 573, 602-606).    
Regarding claim 29, Banks discloses wherein the request to pay message sent from the  second mobile computing apparatus includes the payment information for the computing apparatus of the financial institution to arrange the payment from the payer to the payee (Figure 5; ¶ 397, 398, 470-481, 510, 590).  
Regarding claim 30, Banks discloses in response to the computing apparatus of the financial institution (Figure 5; ¶ 388, 394-396, 408, 417-425, 510, 602-606).
Regarding claim 31, Banks discloses transferring the payment from the payer to the payee (¶ 397, 398, 463-467, 470-480, 521, 566-579, 581, 603).
Regarding claim 33, Banks discloses wherein the processor is configured to execute the computer-executable instructions to further: cause  the payment information and the payment identification code to be sent to th
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685